  Case 19-40953          Doc 16      Filed 11/21/19 Entered 11/21/19 12:44:18               Desc Main
                                       Document     Page 1 of 2
                                UNITED STATES BANKRUPTCY COURT

                       MIDDLE DISTRICT OF GEORGIA - COLUMBUS DIVISION

 IN RE:                                                     Case No. 19-40953

 WALTER E. ALLEN, JR. AKA WALTER                            Chapter 13
 ESSICK ALLEN, JR. AKA WALTER ALLEN
 and CHRISTINE ALLEN AKA CHRISTINE
 JONES ALLEN AKA CHRISTINE JONES,

                    Debtors.


                                    REQUEST FOR SPECIAL NOTICE


TO:        UNITED STATES BANKRUPTCY JUDGE, THE DEBTORS, AND ALL INTERESTED PARTIES


           PLEASE TAKE NOTICE that ALDRIDGE PITE, LLP submits this Request for Special Notice and

Service of Copies, for PHH Mortgage Corporation and hereby requests special notice of all events relevant to

the above-referenced bankruptcy and copies of all pleadings or documents filed in relation to the above-

referenced bankruptcy, including all pleadings or notices under Federal Rules of Bankruptcy Procedure, Rule

2002, the commencement of any adversary proceedings, the filing of any requests for hearing, objections,

and/or notices of motion, or any other auxiliary filings, as well as notice of all matters which must be noticed

to creditors, creditors committees and parties-in-interest and other notices as required by the United States

Bankruptcy Code and Rules and/or Local Rules of the above-referenced bankruptcy court.

           ALDRIDGE PITE, LLP submits this Request for Notice and Service of Copies as attorneys for PHH

Mortgage Corporation.

           ALDRIDGE PITE, LLP, requests that for all notice purposes and for inclusion in the Master Mailing

List in this case, the following address be used:

                                                Radha Gordon
                                              Aldridge Pite, LLP
                                           Fifteen Piedmont Center
                                     3575 Piedmont Road, N.E., Suite 500
                                              Atlanta, GA 30305
           Neither this Request for Special Notice nor any subsequent appearance, pleading, claim, proof of

claim, documents, suit, motion nor any other writing or conduct, shall constitute a waiver of the within

party's:
  Case 19-40953         Doc 16      Filed 11/21/19 Entered 11/21/19 12:44:18                  Desc Main
                                      Document     Page 2 of 2
        a.      Right to have any and all final orders in any and all non-core matters entered only after de

novo review by a United States District Court Judge;

        b.      Right to receive service pursuant to Fed. R. Civ. P. 4 made applicable to the instant

proceeding by Fed. R. Bankr. P. 7004. This Request for Special Notice shall not operate as a confession

and/or concession of jurisdiction. Moreover, the within party does not authorize ALDRIDGE PITE, LLP,

either expressly or impliedly through ALDRIDGE PITE, LLP’s participation in the instant proceeding, to act

as its agent for purposes of service under Fed. R. Bankr. P. 7004;

        c.      Right to trial by jury in any proceeding as to any and all matters so triable herein, whether or

not the same be designated legal or private rights, or in any case, controversy or proceeding related hereto,

notwithstanding the designation or not of such matters as "core proceedings" pursuant to 28 U.S.C. §

157(b)(2)(H), and whether such jury trial right is pursuant to statute or the United States Constitution;

        d.      Right to have the reference of this matter withdrawn by the United States District Court in

any matter or proceeding subject to mandatory or discretionary withdrawal; and

        e.      Other rights, claims, actions, defenses, setoffs, recoupments or other matters to which this

party is entitled under any agreements at law or in equity or under the United States Constitution.

Dated: November 21, 2019                                   ALDRIDGE PITE, LLP


                                                           /s/Radha Gordon
                                                           Radha Gordon (SBN 347192)
                                                           rgordon@aldridgepite.com
                                                           Aldridge Pite, LLP
                                                           Fifteen Piedmont Center
                                                           3575 Piedmont Road, N.E., Suite 500
                                                           Atlanta, GA 30305
                                                           Phone: (404) 994-7400
                                                           Fax: (888) 873-6147
